Case 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 Page|D.l Page 1 of 30

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

TODD COURSER
Plaintiff

V.

RADISSON HOTELS INTERNATIONAL, INC.,
a Delaware corporation, RADISSON GROUP,
INC., a l\/Iinnesota corporation, CARLSON
REZIDOR HOTEL GROUP, an international
partnership, BLOCK 100 LIMITED
PARTNERSHIP, a Michigan limited partnership,
and WINEGARDNER & HAMl\/IONS, INC., an
Ohio corporation, and WINEGARDNER &
HAl\/IMONS HOTEL GROUP, LLC, a DelaWare
limited liability company, and VINCENT KRELL

Defendants.

Case NO.

 

HON.

 

 

Matthew S. DePerno (P52622)
DEPERNO LAW OFFlCE, PLLC
Attorney for Plaintiff

951 W. l\/Iilham Avenue

PO BOX 1595

Portage, l\/II 49081

(269) 321-5064

 

THERE ARE SIX (6) OTHER PENDING AND UNRESOLVED CIVIL ACTIONS
ARISING OUT OF THE TRANSACTIONS OR OCCURRENCE ALLEGED IN THIS

COMPLAINT:

1. Cindy Gamrat v Joshna Cline, Joseph Gamrat, and David Horr, United States District
Court for the Western District of Michigan, Southern Division, Case No. 1:16-cv-

1094

2. T odd Courser v Keith Allard, Benjamin Graham, and Joshua Cline, United States
District Court for the Western District of Michigan, Southern Division, Case No.

1:18-cv-00874

3. T odd Courser v Michigan House of Representatives, Kevin G. Cotter, T im L. Bowlin,

Brock Swartzle, Norm Saari, Edward McBroom, and Hassan Beydoun, United States
District Court for the Western District of Michigan, Southern Division, Case No.

1:18-cv-00882

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 49ElB1
(269)321-5\364(FHE1NE)I(269)321-5164(FAX)

Case 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 Page|D.Z Page 2 of 30

4. Todd Courser v Chad Livengood and The Detroit News, Inc., Washtenaw County
Circuit Court, Case No. 18-831-CZ

 

5. Cindy Bauer v Michigan House of Representatives, State of Michigan, Court of
Claims, Case No. .

6. T odd Courser v Joseph Gamrat and David Horr, Kalamazoo County Circuit Court,
Case No.

 

COMPLAINT AND JURY DEMAND

 

NOW COMES Plaintiff, TODD COURSER ("COURSER"), by and through his
attorneys, DePERNO LAW OFFICE, PLLC and for his Complaint against RADISSON
HOTELS INTERNATIONAL, INC., a Delavvare corporation, RADISSON GROUP, INC., a
Minnesota corporation, CARLSON REZIDOR HOTEL GROUP, an international partnership,
BLOCK 100 LIMITED PARTNERSHIP, a Michigan limited partnership, WINEGARDNER &
HAMMONS, INC., an Ohio corporation, WINEGARDNER & HAMMONS HOTEL GROUP,
LLC, a Delavvare limited liability company, and VINCENT KRELL, a Michigan resident, states

the following:

 

JURISDICTION and VENUE
1. This is an action pursuant to 18 U.S.C. § 2511 and applicable state lavv.
2. This action also arises out of Courser's claims to enforce their rights arising out of

the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961, et seq, as amended.
3. This Court also has original jurisdiction pursuant to 28 U.S.C. Section § 1331 (as
this action involves a federal question and the laws of the United States).
4. This Court also has diversity jurisdiction pursuant to 28 U.S.C. Section § 1332.
Some of the Defendants are citizens of different states and the amount in controversy is greater

than $75,000.

2

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 49ElB1
(269) 321-5054 (FHl:lNE) l (259) 321-5164 (FAx)

Case 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 Page|D.3 Page 3 of 30

5. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over
Courser's state-law claims that are related to, and form part of, the same case or controversy. lt is
appropriate that this Court exercise supplemental jurisdiction over the state law claims because
they involve the same parties and operative facts as the federal claims. Therefore, the Court's
exercise of supplemental jurisdiction will further economy, convenience, and fairness to the
parties.

6. The transactions that give rise to this cause of action occurred in the State of
l\/Iichigan.

7. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

8. Plaintiff requests trial by jury, pursuant to Fed. R. Civ. P. 38.

PARTIES

9. Plaintiff TODD COURSER ("Plaintiff") is an individual residing in Lapeer
County, l\/Iichigan. Plaintiff was the duly elected State Representative for the 82nd District and, as
such, a member of the Michigan House of Representatives, until he was unlawfully forced to
resign his position on September 11, 2015.

10. Upon information and belief, Defendant RADISSON HOTELS
INTERNATIONAL, lNC. ("RHI") is a Delaware corporation with its headquarters located at
701 Carlson Parkway, l\/Iinnetonka, MN 55350. Radisson Hotels does business in Michigan and
operates the Radisson Hotel Lansing at the Capitol, in Lansing, l\/Iichigan.

11. Upon information and belief, Defendant RADISSON GROUP, INC. ("RGI") is a
l\/Iinnesota corporation with its headquarters located at 701 Carlson Parkway, Minnetonka, MN
55350. Radisson Group does business in l\/Iichigan and operates the Radisson Hotel Lansing at

the Capitol, in Lansing, Michigan.

3

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.4 Page 4 of 30

12. Upon information and belief, Defendant CARLSON REZIDOR HOTEL GROUP
("Carlson") in an international partnership with headquarters located at 701 Carlson Parkway,
l\/Iinnetonka, MN 55350. Carlson does business in Michigan and operates the Radisson Hotel
Lansing at the Capitol, in Lansing, l\/Iichigan.

13. Upon information and belief, Defendant BLOCK 100 LIMITED PARTNERSHIP
("Block 100") is a Minnesota limited partnership with headquarters located at 512 Nicollet Mall,
l\/Iinneapolis, l\/IN, 5 5402. W&H lnc. does business in Michigan and manages the Radisson Hotel
Lansing at the Capitol, in Lansing, l\/Iichigan.

14. Upon information and belief, Defendant WINEGARDNER & HAMl\/IONS, INC.
("W&H lnc.") is an Ohio corporation with its headquarters located at 4243 Hunt Road,
Cincinnati, OH 45242. W&H Inc. does business in l\/Iichigan and operates the Radisson Hotel
Lansing at the Capitol, in Lansing, l\/Iichigan.

15. Upon information and belief, Defendant WINEGARDNER & HAMl\/IONS
HOTEL GROUP, LLC. ("W&H Group") is a Delaware corporation with its headquarters located
at 4243 Hunt Road, Cincinnati, OH 45242. W&H Group does business in l\/Iichigan and operates
the Radisson Hotel Lansing at the Capitol, in Lansing, l\/Iichigan.

16. RHI, RGI, Carlson, Block 100, W&H Inc. and W&H Group are hereinafter
collection referred to as "The Radisson Defendants".

17. Upon information and belief, Defendant VINCENT KRELL ("KRELL") is a
resident of Kentucky or l\/Iichigan.

COMMON ALLEGATIONS
18. RHI, RGI, and Carlson operate guest lodging systems (commonly referred to as

hotels) throughout the United States and abroad, including the Radisson Hotel Lansing at the

4

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.B Page 5 of 30

Capital, located at 111 North Grand Avenue, Lansing, Michigan 48933 (the "Radisson Hotel
Lansing"). RHI, RGI, and Carlson also license the "Radisson" trade name, marks, and business
systems in connection with the operation of their hotels.

19. Block 100 owns the Radisson Hotel Lansing under a license agreement between
RHI, RGI, and Carlson with respect to the Radisson Hotel Lansing.

20. W&H Inc. and W&H Group manage the Radisson Hotel Lansing for Block 100,
RHI, RGI, and Carlson.

21. Upon information and belief, W&H lnc. and W&H Group employ the
management-level personnel at the Radisson Hotel Lansing, which are leased, in some capacity,
to Block 100, RHI, RGI, and/or Carlson.

22. Upon information and belief, all other employees at the Radisson Hotel Lansing
are employed by Block 100.

23. ln the winter of 2015 , Courser stayed at the Radisson Hotel Lansing.

24. lt later became known that The Radisson Defendant employees and staff were
granting and assisting unauthorized agents physical access to Courser's rooms at the Radisson
Hotel Lansing.

25. ln fact, The Radisson Defendant employees and staff allowed and actively
assisted unauthorized agents, including Krell, to secretly and repeatedly enter Courser's rooms at
the Radisson Hotel Lansing.

26. The Radisson Defendant employees and staff also allowed and actively assisted
unauthorized agents, including Krell, to secretly enter Courser's hotel rooms to install illegal

surveillance equipment in the Courser's hotel room at the Radisson Hotel Lansing.

5

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.€ Page 6 of 30

27. The Radisson Defendant employees and staff passed surveillance information
about Courser to agents, including Krell, who were conducting surveillance on Courser to gain
leverage on Courser, extort him, and have him removed from office

28. The Radisson Defendant employees and staff allowed and actively assisted
unauthorized agents, including Krell, to secretly and repeatedly access Courser's hotel account
for reservation information and account statements

29. The Radisson Defendant employees and staff allowed and actively assisted
unauthorized agents, including Krell, to secretly and repeatedly access Courser's hotel account by
sending emails about Courser's account statements including reservation and billing information,
as well as key card activity on Courser's hotel rooms at the Radisson Hotel Lansing.

30. The Radisson Defendant employees and staff allowed and actively assisted
unauthorized agents, including Krell, to secretly receive surveillance times of the arrival and
departure of Courser's vehicle at the Radisson Hotel Lansing.

31. Upon information and belief, the Radisson Defendants employees and staff were
paid by unauthorized agents for their release of Courser's information electronically, physically
and by allowing illegal access to Courser's hotel rooms at the Radisson Hotel Lansing.

32. Courser met with the Radisson Defendant management regarding the status of
Courser's account and the breach of Courser's account information.

33. The Radisson Defendant management assured Courser that no further breaches
would occur. The Radisson Defendant management claimed the access to Courser's hotel
account was an accident and that no one had breached Courser's hotel rooms or Courser's
personal data. This was untrue. The Radisson Defendant employees and staff were actively

engaged in assisting unauthorized agents to access Courser's electronic information at the

6

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.? Page 7 of 30

Radisson Hotel Lansing, provide onsite surveillance through its personnel, and finally allow
access to the Courser's hotel rooms.

34. The Radisson Defendants allowed for continued access to electronic accounts and
to Courser's hotel rooms even after the Defendant management promised that no one who was
unauthorized could enter Courser's hotel rooms.

35. Defendant Krell, did in fact, with the help of the Radisson Defendants, access
Courser's electronic accounts and Courser's hotel rooms at the Radisson Hotel Lansing.

36. The Radisson Defendants allowed unauthorized access to Courser's hotel room
for recordings to be made of Courser. These recordings caused irreparable harm to Courser.

37. Defendant Krell, did in fact, with the help of the Radisson Defendants, access to
Courser's hotel room for recordings to be made of Courser. These recordings caused irreparable
harm to Courser.

38. All Defendants broke numerous laws as The Radisson Defendants allowed access
to Courser's hotel accounts and Courser's hotel rooms and Defendant Krell did access Courer's
hotel account and Courser's hotel rooms to further the surveillance of the conspiracy and the
extortion plot to remove Courser from office This included, but is not limited to:

a. Fictitious email addresses were added to Courser's personal Radisson Hotel

Lansing accounts by Defendants and The Radisson Defendants' staff several

times, compromising statements and giving access to Courser's personal
information.

b. An extortion text sent to Courser revealed The Radisson Defendants' employees
and staff were being paid to provide information, monitor Courser's hotel rooms
and provide physical access to Courser's hotel rooms.

c. Text messages from different co-conspirators, of the extortion plot to remove
Courser from office, revealed that the Defendants had provided information to the
co-conspirators allowing access to Courser's information from Defendants,
physical access to the rooms and updates from The Radisson Defendants'
employees and staff on the rooms themselves. This happened even after Courser
met with The Radisson Defendants' management and was assured no information

7

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.S Page 8 of 30

about Courser's stay at the Radisson Hotel Lansing was being broadcast out. The
information and access was still being provided to the co-conspirators, of the
extortion plot to remove Courser from office.

d. All Defendants and The Radisson Defendants' employees and staff were actively
providing private information illegally to unauthorized agents who were extorting
Courser and allowing hotel room access to unauthorized agents. Updates provided
to the unauthorized agents involved in the extortion plot, by the The Radisson
Defendants' employees and staff, included emails to the unauthorized agents
regarding Courser's hotel accounts, temperature of Courser's hotel rooms, lights
on or off in Courser's hotel rooms, shower curtain placement in Courser's hotel
rooms, luggage placement in Courser's hotel rooms, listening devices in Courser's
hotel rooms, audio and video from Courser's hotel rooms, as well as physical
entry and exiting the hotel time stamps of Courser and arrival and departure of
Courser's vehicle at the hotel.

e. Courser was told by The Radisson Defendants' employees and staff that Courser's
personal information including reservations information, room number, and
payment information were automatically sent to the unauthorized email addresses
attached to Courser's account.

f. Upon information and belief, later through a l\/Iichigan State Police ("MSP")
investigation of the extortion plot to remove Courser from office, it was
determined that the co-conspirators were gaining illegal access to Courser's
Radisson Hotel Lansing rooms and hotel information via The Radisson
Defendant's employees and staff.

g. Defendant Krell was, in fact, one of the co-conspirators who gained illegal access
to Courser's Radisson Hotel Lansing rooms and hotel information via The
Radisson Defendant's employees and staff.

h. Texts between some of the known unauthorized agents and others clearly show
that the unauthorized agents had access to Courser's personal information, hotel
account, reservations, time stamps on Courser's arrival and departure, room
numbers and payment information.

(1) "1 just think it's strange that both beds are used. 1 typically sleep in one and
put my suitcase or bag on the other. You? Heat was high too which is just
the way Cindy likes it."

(2) "Housekeeping usually makes both beds when they clean each day so both
beds used yesterday?"

(3) "FYI She checked in at 1:29a and he checked in at 7:51a Tuesday
morning."

(4) "And he checked in at 7:51 Tuesday morning."

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.Q Page 9 of 30

(5) "Hotel room is considered private."

(6) "Hotel has now told me that his reservation is for Tuesday and
Wednesday, not Monday and Tuesday."

(7) "By the way, he obviously didn't take a shower this am as the shower
curtain was ‘out' of the tub? Must have had a bath last night‘?"

(8) "Yeah some one was in both of those beds."

(9) "His clothes are still there."

(10) "Have you checked if ass is staying there this week‘?"

(11) "when 1 called that morning they said there were two reservations"

(12) "He hasn't checked out yet."

(13) "But he is scheduled to check out."

(14) "What the f@$& her room?" "His"

(15) "Was looking for potential evidence like trash or a wrapper. Nothing -
which doesn't say a whole lot though."

(16) "What would you make of this‘? Normal or abnormal?

(17) "the room is in his name."

(18) "Next to each other‘?" "Under todds name again?" "Don't know and yes."

(19) "Todd turned off his light around 6:20"

i. Courser met several times with The Radisson Defendant managers to share

concerns about the breach of security of Courser's privacy.

j. Courser was assured by The Radisson Defendant management that the failures
and security breaches would not be repeated, but unbeknownst to Courser that his
personal information was continuing to be released by all Defendants to the
unauthorized agents who then used this information in the extortion plot to
remove Courser from office.

39. The information received from Defendants was used in an extortion plot, to

remove Courser from office, for nearly 5 months in a series of anonymous texts that resulted in a

worldwide scandal that ended with Courser resigning from office.

9

 

DEPERNEI LAW EFFII:E, PLLE . 951 W. MILHAM AVENLIE, FD EEIX 1595 . PEIRTAEE, Ml 49EB1

(269) 321'5\364 (FHE|NE) l (269) 321-5164 (FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.10 Page 10 of 30

40. The above deleted texts taken from Defendants' phones taken by the Michigan
State Police ("MSP") reveal the connection with the Radisson surveillance

41. The illegal access to Courser's hotel room, Courser's hotel account, Courser's
personal information stored at the Radisson Hotel Lansing, and the physical surveillance done by
Defendants, that was allowed by Defendants, did irreparable harm to Courser.

COUNT 1
VIOLATIONS OF RICO; 18 U.S.C. § 1962(2\), (b), and (c)

42. Courser restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint.
CULPABLE RICO PERsoNs

43. All Defendants in this matter are RICO persons
RICO ENTERPRISE

44. The RICO enterprise consists of all Defendants who, associated in fact, worked
through the enterprise to commit a pattern of racketeering, which includes the specific predicate
acts alleged herein.
INTERSTA TE OR FoREIGN COMMERCE

45. Defendants' racketeering activity affected interstate commerce

46. Telephone conversations, correspondence, documentation, and other
communication, as described herein, was used the U.S. Mail and interstate wires.

47. Also, the pattern of racketeering crossed state lines when Defendants provided
financing, payments, U.S. l\/Iail, and interstate wires in an effort to remove Courser from office
and to damage his livelihood, all with the intent to engage in illegal wiretapping and

eavesdropping and to promote a sensational story for profit.

10

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.11 Page 11 of 30

48. Therefore, the activity of the enterprise and the predicate acts of racketeering
affect interstate commerce

PA TTERN 0F RA CKETEERING

 

49. Defendants have engaged in a long-term pattern of racketeering activity, which
has benefitted the criminal RICO enterprise and harmed Courser.

50. As described in this Complaint, some Defendants started the scheme to violate
federal and state laws and then spy on Courser in order to "dig up dirt" on him in violation of
federal and state laws. This scheme involved illegal wiretapping and eavesdropping and
purchasing favors and information from The Radisson Defendants through Defendant Krell, as a
co-conspirator. lnformation obtained was then used to extort Courser. The illegally obtained
information was then provided to The Detroit News for broadcast around the world. The
information was then disseminated to the State of l\/Iichigan agencies, including the Michigan
State Police, Michigan House of Representatives, and Michigan Attorney General in order to
remove Courser from office, extort, and bring criminal charges..

51. Defendants conspired to earn a profit through a process of fraud and
misrepresentation of material facts, to advance their own agendas and to harm Courser.

RACKETEERINGACTI VITY

 

52. Defendants engaged in a pattern of racketeering activity that harmed Courser,
including additionally incurred legal costs, the inability to earn money, the loss of property rights
and profits, and a violation of his due process, equal protection, and other Constitutional rights

and in violation of various federal and state laws.

11

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.12 Page 12 of 30

V10LAT10NS OFMCL 6 750.539€, 539D, 539EAND 750.540

53. Defendants violated MCL 750.540 when they conspired to and did (in order to aid
the conspiracy) willfully and maliciously tape or otherwise make unauthorized connections to an
electronic medium of communication of Courser.

54. Defendants violated MCL 750.539c when they conspired to and did (in order to
aid the conspiracy) willfully use a device to eavesdrop upon the conversations of Courser
without the consent of all parties to the conversation

55. Defendants violated MCL 750.539d when they conspired to and did (in order to
aid the conspiracy) install listening devices in a private place without the consent of Courser (and
others) who were entitled to privacy in order to observe, record, transmit, or eavesdrop upon the
sounds and events in that place

56. Defendants violated MCL 750.539d when they conspired to and did (in order to
aid the conspiracy) distribute and disseminate or transmit for access a recording they knew to be
obtained in violation of such section.

57. Defendants violated MCL 750.539e when they conspired to and did (in order to
aid the conspiracy) use or divulge information they knew or reasonably knew or should have
known was obtained in violation of MCL 750.539b, 539c, or 539d.

V10LAT10NS 0F 18 U.S.C. 62511

58. Defendants violated 18 U.S.C. 2511 when they conspired to and did (in order to

aid the conspiracy) intentionally intercept, endeavor to intercept, or procure other people to

intercept or endeavor to intercept, wire, oral, and electronic communications of Courser.

12

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.13 Page 13 of 30

59. Defendants violated 18 U.S.C. 2511 when they conspired to and did (in order to
aid the conspiracy) intentionally use, endeavor to use, or procure other people to use or endeavor
to use an electronic, mechanical or other device to intercept oral communications of Courser.

60. Defendants violated 18 U.S.C. 2511 when they conspired to and did (in order to
aid the conspiracy) know or have reason to know that the recording devices (or any component)
had been sent through the mail or transported in interstate or foreign commerce

61. Defendants violated 18 U.S.C. 2511 because (a) their actions to record and/or
transmit conversations of Courser took place on the premises of a business or commercial
establishment the operation of which affects interstate or foreign commerce or (b) their actions to
record and/or transmit conversations of Courser where obtained for the purposes of obtaining
information relating to the operations of any business or other commercial establishment the
operations of which affect interstate or foreign commerce

62. Defendants violated 18 U.S.C. 2511 when they intentionally disclosed or
endeavored to disclose to other people the contents of the wire, oral, or electronic
communications, knowing or having reason to know that the information was obtained through
the interception of a wire, oral, or electronic communication in violation of 18 U.S.C. § 2511.

63. Defendants violated 18 U.S.C. 2511 when they intentionally used or endeavored
to use the contents of the wire, oral, or electronic communications, knowing or having reason to
know that the information was obtained through the interception of a wire, oral, or electronic
communication in violation of 18 U.S.C. § 2511.

64. Defendants violated 18 U.S.C. 2511 when they intentionally disclosed or
endeavored to disclose the contents of the wire, oral, or electronic communications intercepted

by authorized means but knowing or having reason to know that the information was obtained

13

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.14 Page 14 of 30

through the interception of such a communication in connection with a criminal investigation,
having obtained or received the information in connection with a criminal investigation, and with
intent to improperly obstruct, impede, or interfere with a criminal investigation

MAIL AND WIRE FRA UD - 18 U.S. C. 66 1341 , 1343

65. Defendants committed mail fraud when they sent any correspondence,
documents, recordings or funds, throughout the commission of their fraudulent scheme, through
the U.S Mail or through other wired communications such as telephones, emails, and text
messages

66. These actions and statements sent by U.S. l\/Iail or by telephones, emails, and text
messages were not only false, but misleading in such ways as to the Defendants' illegal benefit
and to Courser's detriment

67. Further, the Defendants' correspondence, to include recorded conversations is
fraudulent and part of a greater scheme to defraud Courser because of the Defendants unethical
desire for unilateral benefit.

68. Thus, by sending correspondence recordings emails, and text message to through
the U.S. l\/Iail and wires, Defendants intended to mislead, defraud and extort Courser and citizens
of the world into believing the truth of their correspondence and documents in order to mislead,
defraud, and extort Courser.

69. The aforementioned records, emails, and text messages were false, fraudulent, and
misleading They were sent in an attempt to conceal the on-going RICO enterprise and was part
of a greater "scheme or artifice to defraud" Courser out of his rights to his office, property,

business, and livelihood.

14

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.15 Page 15 of 30

70. The recordings, emails, and text messages were transmitted over the wires
electronically via electronic mail and facsimile
71. Defendants knowingly transmitted their lies through the U.S. Mail and

electronically via electronic mail and facsimile

72. Defendants' correspondence and documents were and are false, fraudulent, and
misleading

73. Defendants utilized the mail and wires to perpetuate their misdeeds

74. Upon information and belief, Defendants engaged in other acts in furtherance of

the schemes that involved use of interstate wire and the U.S. Mail, as identified in this Complaint
V10LAT10NS 0F 42 U.S. C. 6 1983 AND

75. Defendants, through the conspiracy, engaged in actions that violated COURSER's
civil rights under 42 U.S.C. § 1983 and 1985, as described in this Complaint.

V10LAT10NS 0F MCL 6 445.61, ET sEQ (lNCLUDING MCL 6 445.65, 445.67, 445.67A, 445.69,
445. 71

76. Defendants, through the conspiracy, engaged in actions in violation of Michigan's
ldentity Theft Protection Act as described in this Complaint.
VloLA Tlozvs 0FMCL 6 752. 791 , ET sEQ

77. Defendants, through the conspiracy, engaged in actions in violation of Michigan's
Fraudulent Access to Computers, Computer Systems, and Computer Networks Act as described
in this Complaint.
VloLA Tlozvs 0F CoMMoiv LA WIN VAsloN 0FPR1 VA CY

78. Defendants, through the conspiracy, engaged in actions in violation of Michigan's

common-law tort of invasion of privacy as described in this Complaint.

15

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.16 Page 16 of 30

V10LAT10NS 0F MCL 6 750.213;EXTORT10NAND BLA CKMAIL

79. Defendants, through the conspiracy, engaged in actions of extortion and
blackmail, in violation MCL 750.213 as described in this Complaint.
INJ_URY

80. Courser is a person who sustaining injuries to his business, property, and
livelihood by reasons of the Defendants' violation of RICO and Defendants' commission of the
predicate acts

81. Courser has been harmed because, as a result of Defendants' actions, he has, to
this day been deprived of business, property, and livelihood.

82. Courser has been harmed because he has been forced to incur substantial
attorneys' fees in order to enforce his rights in the face of Defendants' predicate actions

83. Courser has been harmed because he was forcibly removed and constructively
expelled from office as a result of Defendants' predicate actions, causing him hardship,
embarrassment, and loss of income and livelihood.

84. Courser has been harmed because he has suffered mental and emotional distress
and attorneys' fees caused by Defendants actions against them.

85. As a direct and proximate cause of the violations described in this Complaint,
Courser has suffered and continues to suffer from, including but not limited to, severe and
permanent emotional distress, embarrassment, legal expenses, and loss of earning capacity.

Courser is entitled to compensatory, exemplary, and punitive damages

 

COUNT 2
CONSPIRACY TO VIOLATE RICO; 18 U.S.C. § 1962(d)
86. Courser restates and incorporates the preceding paragraphs as though set forth
fully herein.
16

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.17 Page 17 of 30

87. Section 1962(d) makes it unlawful to conspire to violate subsections (a), (b) or (c)
of Section 1962. 18 U.S.C. § 1962(d).

88. Each Defendant was a co-conspirator that knowingly joined the conspiracy and
involved him or her, directly or indirectly, in the commission of at least two predicate offenses
including but not limited to the predicates of extortion, mail fraud and wire fraud, as alleged
herein.

89. Defendants were each aware of their role as co-conspirators because they have
been engaged in a quid-pro-quo relationship with the other Defendants

90. Defendants knowingly and willingly involved themselves in a greater scheme to
defraud, and commit the predicate acts alleged above, when they conspired to create a mutually
beneficial business relationship whereby they attempted to deprive Courser of his businesses
property, profits livelihood, and value

91. Defendants also knowingly and willingly committed the predicate acts of fraud,
mail and wire fraud, illegal wiretapping and eavesdropping extortion, blackmail, and other
crimes and violations as described in this Complaint. Defendants also engaged in monetary
transactions derived from unlawful activity of their conspiracy.

92. Defendants were each aware of their role as co-conspirators

93. Defendants knowingly participated in a greater scheme to defraud, and commit
the predicate acts alleged herein.

94. As a result of their conspiracy, the predicate acts and greater scheme to defraud,
Courser was harmed.

95. As a direct and proximate cause of the violations described in this Complaint,

Courser has suffered and continues to suffer from, including but not limited to, severe and

17

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.18 Page 18 of 30

permanent emotional distress embarrassment, legal expenses and loss of earning capacity.
Courser is entitled to compensatory, exemplary, and punitive damages
COUNT 3

VIOLATION OF FEDERAL WIRETAPPING ACT AND MICHIGAN'S
EAVESDROPPING STATUTE

96. Courser restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint.

97. Throughout the aforementioned time frame, Defendants and other non-named
parties acting as co-conspirators had been spying on Courser.

98. Upon information and belief, Defendants were working with Joe Gamrat and
David Horr and other unidentified co-conspirators to conduct surveillance activities record
conversations and send extortive text messages to Courser.

99. Among other things Defendants and/or their agents at their direction, unlawfully
placed (or allowed to be placed) listening devices tracking devices and engaged in other
inappropriate and illegal surveillance activities

100. After obtaining private information from surveillance and listening devices
Defendants used that information to directly blackmail, extort, and threaten Courser or advance a
conspiracy to blackmail, extort, and threaten Courser.

101. Upon information and belief, Defendants spoke regularly with Joe Gamrat, David
Horr, and other co-conspirators before, during, and after the surveillance and blackmail was
occurring

102. Defendants violated MCL 750.540 when they, in conjunction with others and in
order to aid the conspiracy described herein, willfully and maliciously tapped or otherwise made
an unauthorized connection to an electronic medium of communication of Courser; or allowed

others to do so.
18

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.19 Page 19 of 30

103. Defendants violated MCL 750.539c when they, in conjunction with others and in
order to aid the conspiracy described herein, willfully used a device to eavesdrop upon the
conversations of Courser without the consent of all parties to the conversation; or allowed others
to do so.

104. Defendants at one time or another, knowingly aided, requested, or employed
others to eavesdrop on the conversations of Courser without the consent of all parties to the
conversation; or allowed others to do so.

105. Defendants violated 18 U.S.C. § 2511 when they intentionally intercepted,
endeavored to intercept, or procured other people to intercept or endeavor to intercept, wire, oral,
and electronic communication of Courser; or allowed others to do so.

106. Defendants further violated 18 U.S.C. § 2511, when they intentionally used,
endeavored to use, or procured other people to use or endeavor to use an electronic, mechanical,
or other device to intercept oral communications of Courser and did so when they placed
recording devices (or authorized the placement of recording devices) in Courser's hotel rooms
and then transmitted those communications through a wire, cable, or other connection

107. Defendants violated 18 U.S.C. § 2511, because they knew or had reason to know
that the recording devices (or any component) had been sent through the mail or transported in
interstate or foreign commerce

108. Defendants also violated 18 U.S.C. § 2511, because (a) their actions to record
and/or transmit conversations of Courser took place on the premises of a business or commercial
establishment the operation of which affects interstate or foreign commerce or (b) their actions to

record and/or transmit conversations of Courser where obtained for the purposes of obtaining

19

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.20 Page 20 of 30

information relating to the operations of any business or other commercial establishment the
operations of which affect interstate or foreign commerce

109. Defendants violated MCL 750.539d when they installed listening devices in a
private place without the consent of Courser (and others) who were entitled to privacy in order to
observe, record, transmit, or eavesdrop upon the sounds events in that place

110. Defendants violated MCL 750.539d when they distributed and disseminated or
transmitted for access a recording they knew to be obtained in violation of such section, or
allowed such activity on their business premises

111. Defendants violated MCL 750.539d when they distributed and disseminated or
transmitted for access the same recordings they knew to be obtained in violation of such section,
or allowed such activity on their business premises

112. Defendants violated MCL 750.539e when they used or divulged information they
knew or reasonably should have known was obtained in violation of MCL 750.539b, 539c, or
539d, or allowed such activity on their business premises Defendants further violated 18 U.S.C.
§ 2511, when they intentionally disclosed or endeavored to disclose to other people the contents
of the wire, oral, or electronic communications knowing or having reason to know that the
information was obtained through the interception of a wire, oral, or electronic communication in
violation of 18 U.S.C. § 2511, or allowed such activity on their business premises

113. At all relevant times the Defendants listed herein acted maliciously, recklessly,
intentionally, or by reason of gross negligence or violation of the law and are therefore liable to
Courser.

114. As a direct and proximate cause of the violations described in this Complaint,

Courser has suffered and continues to suffer from, including but not limited to, severe and

20

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

CaSe 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.21 Page 21 of 30

permanent emotional distress embarrassment, legal expenses and loss of earning capacity.
Courser is entitled to compensatory, exemplary, and punitive damages

WHEREFORE, As a result of Defendants' actions and conduct, Courser has suffered
damages in an amount of no less than $75,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint, plus exemplary and punitive damages together with interest, costs and actual
attorney's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

COUNT 4
CIVIL STALKING UNDER MCL 600.2954

115. Courser restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint.

116. Defendants' actions as described above were prohibited by l\/[CL 750.411h and
constituted stalking as defined by Michigan law.

117. Specifically, Defendants' actions were willful and directed toward Courser.

118. Defendants' course of conduct involved repeated and continuous harassment
directed toward Courser, including among other things coordinating surveillance, following
Courser. reporting her whereabouts and sending extortion texts-that caused her emotional
distress and mental an guish,

119. Defendants' repeated and continuous harassment of Courser would cause a
reasonable person to feel terrorized, threatened, frightened, intimidated, harassed, and molested.

120. Defendants' conduct has actually made Courser feel terrorized, threatened,
fri ghtenedcr intimidated, harassed, and molested.

121. Courser was the targeted victim of`Defendants' continued harassment

21

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

Case 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.22 Page 22 of 30

122. Courser did not consent to any of the actions described above

123. As a direct and proximate result of Defendants' stalking Courser has suffered
mental anguish, physical and emotional distress humiliation embarrassment and the loss ofher
employment

WHEREFORE, As a result of Defendants' actions and conduct, Courser has suffered
damages in an amount of no less than $75,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint, plus exemplary and punitive damages together with interest, costs and actual
attorney's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

COUNT 5
INVASION OF PRIVACY and INTRUSION UPON SECLUSION

124. Courser restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint.

125. Courser has a privacy interest in his personal life and business relationships

126. Defendants' wiretapping and surveillance constituted an unwarranted intrusion
upon Courser's seclusion or solitude, or into his private affairs

127. The intrusions by Defendants were and are objectionable and offensive to a
reasonable person, including Courser. The disclosure of the information would be highly
offensive to a reasonable person.

128. "Michigan has long recognized the common-law tort of invasion of privacy."
Lewis v. LeGrow, 258 Mich.App 175, 193; 670 NW2d 675 (2003).

129. Defendants' subsequent publication of the misleading and defamatory information

constituted a public disclosure of false allegations that are now embarrassing to Courser.

22

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

Case 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.23 Page 23 of 30

130. Defendants' subsequent publication of the misleading and defamatory information
constituted publicity which place Courser in a false light in the public eye

131. Defendants' publication of the misleading and defamatory articles constituted an
invasion into Courser's private matters

132. Courser has a right to keep his relationships private

133. The Defendants have obtained private information through a method
objectionable to a reasonable person; to wit, by violating Michigan's wiretapping and
eavesdropping statutes and engaging in a plot to send extortive texts to Courser demanding that
he resign his elected office

134. At all relevant times Defendants acted maliciously, recklessly, intentionally, or
by reason of gross negligence or violation of the law and are therefore liable to Courser.

WHEREFORE, As a result of Defendants' actions and conduct, Courser has suffered
damages in an amount of no less than $75,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint, plus exemplary and punitive damages together with interest, costs and actual
attorney's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

COUNT 6
TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIPS

135. Courser restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint.

136. Defendants were aware that they were publishing the misleading and defamatory
articles

137. Courser has valid business relationship or expectancy with his clients

23

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

Case 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.24 Page 24 of 30

138. Defendants knew that Courser has contractual or business relationship with his
clients ln fact, Defendants published information knowing it would reach Courser's clients

139. Defendants knew that the misleading and defamatory information could cause
Courser's relationships to believe that Courser was a criminal.

140. Defendants' act of publishing the misleading and defamatory information was an
intentional interference by Defendants inducing or causing a breach of termination of the
relationship or expectancy.

141. Defendants' act of publishing the misleading and defamatory information is a per
se wrongful act or the doing of a lawful act with malice or unjustified in law for the purpose of
invading the contractual rights or business relationship of Courser.

WHEREFORE, As a result of Defendants' actions and conduct, Courser has suffered
damages in an amount of not less than $75,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint, plus exemplary and punitive damages together with interest, costs and actual
attorney's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

COUNT 7
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

142. Courser restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint.

143. The Defendants' conduct of wiretapping and surveillance was widely regarded as
extreme and outrageous conduct.

144. The Defendants' acts of wiretapping and surveillance was intentional and were

done with reckless disregard to the harm that might be cause in Courser.

24

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

Case 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.25 Page 25 of 30

145. As the result of wiretapping and surveillance and then publishing information,
Courser has suffered severe emotional distress

WHEREFORE, As a result of Defendants' actions and conduct, Courser has suffered
damages in an amount of no less than $75,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint, plus exemplary and punitive damages together with interest, costs and actual
attorney's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

COUNT 8
NEGLIGENCE and NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

146. Courser restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint.

147. The Defendants conducted wiretapping and surveillance and distributed
misleading and false information in order to cause damage to Courser.

148. Such conduct involves an unreasonable risk of harm.

149. Such conduct violates the general duty to conform to the legal standard of
reasonable conduct in the light of the apparent risk.

150. Such conduct would foreseeably result in emotional harm and injury to Courser.

151. Wiretapping and surveillance and distribution of misleading and false information
has caused and continues to cause Courser great emotional distress and embarrassment

152. Defendants had a duty to exercise reasonable and ordinary care and caution in and
about their conduct.

153. Defendants were negligent in their acts and/or omissions by, amongst other

things engaging in wiretapping and surveillance and distribution of misleading and false

25

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

Case 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.26 Page 26 of 30

information based on false and unverified information, including a series of altered recording
that were obtained in violation of the l\/Iichigan wiretapping and eavesdropping statutes

154. At all relevant times Defendants acted maliciously, recklessly, intentionally, or
by reason of gross negligence or violation of the law and are therefore liable to Courser.

155. As a direct and proximate cause of the conduct of Defendants as described in this
Complaint, Courser has suffered and continues to suffer from, including but not limited to,
severe and permanent emotional distress embarrassment, legal expenses and loss of earning
capacity. Courser is entitled to compensatory, exemplary, and punitive damages

WHEREFORE, As a result of Defendants' actions and conduct, Courser has suffered
damages in an amount of no less than $75,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this
Complaint, plus exemplary and punitive damages together with interest, costs and actual
attorney's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

COUNT 9
CONSPIRACY and CONCERT OF ACTIONS

156. Courser restates and incorporates as if set forth fully herein all preceding
allegations contained in this Complaint.

157. Defendants acted tortiously.

158. Defendants acted pursuant to a common design.

159. At all relevant times Defendants engaged in concerted activities described in the

preceding paragraphs by express or implied agreement.

26

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

Case 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.27 Page 27 of 30

160. This concerted action was intended to, among other things in order to defame
Courser, embarrass Courser, cast Courser in a false and misleading light, and cause Courser
harm and damages as described in this Complaint.

161. Courser is not able to identify all of the activities of Defendants due to the generic
similarity of such activities engaged in and promoted by Defendants and/or an agent thereof; but
has provided details herein of the many activities engaged in and promoted by Defendants

162. As a direct and proximate result of Defendants' concerted activities Courser has
sustained, and will continue to sustain, severe injuries and damages

163. Due to the concert of action among Defendants and/or an agent thereof, each is
liable to Courser for these injuries and damages even if there was no directed relation to the
aforementioned activities conducted by any one particular person, party, or agent thereof

164. Defendants are jointly, severally, and/or alternatively liable to Courser for all of
their injuries and damages

165. Courser is entitled to exemplary and punitive damages

166. As a direct and proximate cause of the violations described in this Complaint,
Courser has suffered and continues to suffer from, including but not limited to, severe and
permanent emotional distress embarrassment, legal expenses and loss of earning capacity.
Courser is entitled to compensatory, exemplary, and punitive damages

WHEREFORE, As a result of Defendants' actions and conduct, Courser has suffered
damages in an amount of no less than $75,000.00 for the injuries sustained plus additional
damages as may be proven to compensate them for losses and damages demanded in this

Complaint, plus exemplary and punitive damages together with interest, costs and actual

27

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

Case 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.28 Page 28 of 30

attorney's fees incurred in maintaining this matter, and for such further relief as the Court deems
appropriate

Respectfully submitted

DePERNO LAW OFFICE, PLLC

/s/ Matthew S. DePerno
Dated: November 2, 2018 Attorney for Plaintiff Todd Courser
951 W. Milham Avenue
PO Box 1596
Portage, Ml 49081
(269) 321-5064

 

28

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

Case 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.29 Page 29 of 30

VERIFICATION
l, TODD COURSER, being first duly sworn, deposes and says that 1 am the plaintiff in
the above-entitled cause 1 am familiar with the facts at issue in this case 1 have read the
foregoing Complaint and know its content, that to the best of my knowledge, information and

belief, the contents thereof are true

DATED: November 2, 2018 /s/ Todd Courser
Todd Courser

 

29

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

Case 1:18-cv-01232-G.]Q-P.]G ECF No. 1 filed 11/02/18 PagelD.30 Page 30 of 30

DEMAND FOR JURY TRIAL

 

Plaintiff, by and through his attorney DePERNO LAW OFFICE, PLLC, hereby demands

a trial by jury in the above entitled matter as to all issues and claims for which a jury trial is

allowed.
Respectfully submitted
DePERNO LAW OFFICE, PLLC
Dated: November 2, 2018 /s/ Matthew S. DePerno

 

Attorney for Plaintiff Todd Courser
951 W. Milham Avenue

PO Box 1596

Portage, Ml 49081

(269) 321-5064

30

 

DEPERN\:| LAw ElFFll::E, PLLE l 951 W. Mll_HAM AvENuE, FlEl El:lx 1595 0 Pl:lRTAEE, Ml 491:|51
(Z69)321-5\J64(FH1:|NE)I(Z69)321-5164(FAX)

